DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.

Response to Arguments
Applicant's arguments, filed 03/10/2021, have been fully considered but they are not persuasive. Applicant argues that Stoessel teaches away from the presence of benzylic protons in the fused ring structures.
The examiner agrees that Stoessel per se teaches away from the presence of benzylic protons in the fused ring structures. However, the question is whether one of ordinary skill in the art, presented with a reference that has one pair of two adjacent RA forming a first bridge structure, with benzylic protons in the fused ring structures, which confer the same benefits recognized by Stoessel, would then recognize that the further fusion suggested by Stoessel could be employed with .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al., US-20160118604-A1, in view of Stoessel, et al., US-20150171348-A1.

Claim 1. Choi teaches compounds (any of compounds 1-3, 5-14, and 16-18; compounds 1-3 are shown below):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Choi’s compounds are not represented by claimed Formula I, in that they have only one pair of two adjacent RA forming a first bridge structure, while the claims require two pairs of two adjacent RA form a second bridge structure.
Stoessel teaches compounds for organic electronic devices. While many structures only have one aliphatic ring structure, Stoessel teaches that, in general, two bridge structures may form an adjacent ring system with an adjacent radical (see ¶12), see p. 130). Stoessel teaches that the aliphatic bridge systems lead to compounds with decreased aggregation, lower sublimation temperatures, and higher solubility and reduced triplet-triplet quenching, without impairing other electronic properties (see ¶¶130-136). This advantage is also taught by Choi, who teaches that molecule-molecule stacking may be reduced due to a cycloalkene having a large steric hindrance, and thus, the efficiency of an organic light-emitting device including the cycloalkene may be improved (see ¶170). Thus, one of ordinary skill in the art would glean from the references that further ring fusion would confer the same, or possibly additional, benefits, even in the presence of benzylic hydrogens.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further fuse the ring to form two bridge structures, as Stoessel suggests that two bridge structures are a suitable substitution pattern to achieve the same benefits, and therefore, substitution of one bridge structure with two bridge structures would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further fuse the ring to form two bridge structures, as Stoessel teaches that such bridge structures lead to lower sublimation temperatures and higher solubility and reduced triplet-triplet quenching, without impairing other electronic properties, and one of ordinary skill in the art would presume that multiple such bridge structures would further enhance these effects, as 
This modification suggests at least the following compounds, which are compounds comprising a ligand LA represented by claimed Formula I:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


wherein ring A is pyridine (heterocyclic ring), and ring B is benzene (6-membered carbocyclic ring);
wherein RA is trisubstitution, and RB is no substitution;
wherein Z1 is nitrogen and Z2 is carbon;
wherein each RA is alkyl joined to form a bridge structure;
wherein each RA is joined or fused into a ring;
wherein at least one of the following condition is true:
(2) at least two pairs of two adjacent RA form into a first bridge structure and a second bridge structure;
wherein the first bridge structure comprises a first backbone structure that forms a fused first ring (first backbone that forms first cyclohexene);
wherein the second bridge structure comprises a second backbone structure that forms a fused second ring (second backbone that forms second cyclohexene
wherein the first and second backbone structures are each saturated;
wherein the ligand LA is coordinated to a metal Ir;
wherein the metal M is coordinated to two phenylpyridine ligands (other ligands),
wherein when condition (2) is true and the first fused ring and the second fused ring are further fused to each other, the ring A comprises:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Examiner further believes the following combinations are obvious in view of the combination of references, because of Choi’s general disclosure that ring A32 may be cyclopentene instead of cyclohexene (see ¶76):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Examiner further believes the remaining combinations are obvious in view of the combination of references.
The examiner’s opinion is that this reference, in combination with Stoessel, suggests the remaining options for option (2) of claim 1.

Claim 2. Modified Choi teaches or suggests the compound of claim 1, wherein M is Ir. 

Claim 3. Modified Choi teaches or suggests the compound of claim 1, wherein Z1 is nitrogen and Z2 is carbon. 



Claim 5. Modified Choi teaches or suggests the compound of claim 1, wherein RA is alkyl joined to form a bridge structure. 

Claim 7. Modified Choi teaches or suggests the compound of claim 1, but not wherein at least one of the first backbone structure and the second backbone structure selected from the group consisting of O, S, Se, Si, and N.
However, Choi teaches that the ring may be a dihydrofuran, or a dihydropyran, which contain O (see ¶76). Likewise, Stoessel teaches that the rings that may be further fused may include heteroatoms (see ¶16).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have at least one of the first backbone structure and the second backbone structure selected from the group consisting of O by having the cyclohexene ring, further fused in view of Stoessel, be a dihydrofuran or dihydropyran ring, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one ring for another, with reasonable expectation of success suggested by Choi’s teaching of equivalency, as well as Stoessel’s teaching that such rings may be further fused). See MPEP §2143 B.

A is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


wherein Z3-Z10 are each C (see rejection of claim 1, above),
and wherein any two adjacent substitutions in RA are joined or fused into a ring (see rejection of claim 1, above). 

Claim 11. Modified Choi teaches or suggests the compound of claim 1, wherein ligand LA is LA1.

Claim 12. Modified Choi teaches or suggests the compound of claim 1, wherein the compound has a formula of M(LA)x(LB)y; wherein LB is a bidentate ligand (phenylpyridine); and wherein x is 1; y is 2; and z is 0; and x+y+z is the oxidation state of the metal M (3, in this case). 

Claim 13. Modified Choi teaches or suggests the compound of claim 12, wherein LB is:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


wherein each X1 to X8 are carbon; wherein each of Ra and Rb may represent from a mono substitution to a maximum possible number of substitution, or no substitution; wherein Ra and Rb are each hydrogen or deuterium. 

Claim 14. Modified Choi teaches or suggests the compound of claim 11, but not wherein the compound is as claimed.
However the compound having the formula Ir(LA1)(LB161)2 differs from the prior art compound in that it has hydrogen in place of deuterium. 
However, Choi clearly teaches the non-deuterated analogous compounds, Compound A and Compound B (see ¶¶505-506) clearly perform similarly in OLEDs, although have slightly reduced LT97 (see Table 1). Hence, the use of the non-deuterated analogs, while slightly inferior, would perform similarly, albeit with reduced lifetime.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Choi’s deuterated phenylpyridine ligands with non-deuterated phenylpyridine, LB161, as Choi teaches that compounds having the non-deuterated phenylpyridine ligand clearly perform similarly in OLEDs, although have slightly reduced LT97, and therefore, it would have been the use of a known ligand identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 15. Choi teaches an organic light emitting device (OLED) (see Fig. 1 ¶¶187-253, as well as specific device Examples @ ¶¶508-513) comprising:
an anode (11);
a cathode (12);
and an organic layer, disposed between the anode and the cathode, comprising a compound (15; Choi’s compounds are used as dopant in emitting layer which is contained with organic layer 15; see ¶220).
Choi’s compound is not represented by Formula 1, as it only has one bridge structure, but the claims require two bridge structures, however, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a compound represented by Formula 1 for the same reasons set forth in the rejection of claim 1, above.

Claim 16. Modified Choi teaches or suggests the OLED of claim 15, wherein the organic layer is an emissive layer and the compound is an emissive dopant or a non-emissive dopant (see ¶220 as well as specific device Examples @ ¶¶508-513). 

Claim 17. Modified Choi teaches or suggests the OLED of claim 15, wherein the organic layer further comprises a host, wherein host comprises at least one chemical group selected from the group consisting of carbazole (see ¶221 as well as specific device Examples @ ¶¶508-513 using CBP). 

see ¶221 as well as specific device Examples @ ¶¶508-513 using CBP).
Modified Choi does not teach the host is as claimed.
Stoessel teaches that for similar compounds, the host may be prior art compound M7, which is one of the claimed compounds (see p. 169):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Choi’s host with the host taught by Stoessel, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one host for another, with reasonable expectation of success suggested by Stoessel’s use of this host with similar dopants). See MPEP §2143 B.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Choi’s host with the host taught by Stoessel, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 19. Choi teaches an organic light emitting device (OLED) (see Fig. 1 ¶¶187-253, as well as specific device Examples @ ¶¶508-513
an anode (11);
a cathode (12);
and an organic layer, disposed between the anode and the cathode, comprising a compound (15; Choi’s compounds are used as dopant in emitting layer which is contained with organic layer 15; see ¶220).
Choi’s compound is not represented by Formula 1, as it only has one bridge structure, but the claims require two bridge structures, however, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a compound represented by Formula 1 for the same reasons set forth in the rejection of claim 1, above.
Choi does not explicitly teach a consumer product comprising said OLED.
Stoessel teaches OLEDs may be used in displays (see ¶¶116-122). Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Choi’s OLED in a consumer product comprising said OLED, as Stoessel teaches this is a suitable use of OLEDs.

Claim 20. Modified Choi teaches or suggests a formulation comprising the compound of claim 1 (see ¶219; spin-coating suggests use of a solvent and therefore a formulation). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akino, et al., US-20090043064-A1, teaches compounds having a cyclohexene ring, and compounds having an acac-type ligand as the ancillary ligand (p. 16, first compound), and these compounds could be modified in view of Stoessel to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.